DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 filed 10/1/19 are pending. 
Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
5.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bashkin (2019/0122167) in view of Roth (2019/0205582).
	Re Claims 1, 12: Bashkin discloses comprising: 
a kiosk housing (see [0071] discloses a kiosk, [0092] discloses a housing that includes a volume, see Figs. 1-4 disclose a housing or enclosure, container 10 is read as kiosk housing); 
a plurality of storage containers (see [0074, 0093, 0112] discloses containers, inventory holder 48 is read as a storage container); 
a controller (see [0036, 0050] discloses controller); 
at least one output device (see [0101] discloses BIOS system basic input/output system, [0106] discloses output peripheral interface, [0140] controller outputs various alarms, alerts, notifications); 
each of the plurality of storage containers comprises a container body and a first scanning device (see [0054] scanner 16 or scanning device); 
the plurality of storage containers being integrated into the kiosk housing (see [0063] inventory holder 48 can be integrated into container 10, here where inventory holder 48 is read as a storage container and container 10 is read as kiosk housing); 
the controller being mounted within the kiosk housing (see [0057] and Fig. 5, controller component 15 is configured to initiate recording or data collection from cameras 14, which are housed within storage container 10); 
the first scanning device being mounted within the container body (see [0054] scanner  or scanning device is contained or placed within storage container 10); 
at least one in-usage tag from the plurality of scannable garment tags being positioned within the container body of a specific container from the plurality of storage containers (see [0062, 0139] each item can include a marking component as identifier to allow tracking of quantity of each item housed within storage container, again where marking can be combination of tags); 
the at least one in-usage tag being communicably coupled to the first scanning device of the specific container (see [0062, 0139] each item can include a marking component as identifier to allow tracking of quantity of each item housed within storage container, again where marking can be combination of tags); 
and the first scanning device of each of the plurality of storage containers and the at least one output device being electronically connected to the controller (see [0058] controller component 15 monitors amount of items based on scanner 16); 
a second scanning device (having a second scanning device is just merely a design choice, see [0062] discloses scanners, [0139] RFID scanners, [0120] discloses a barcode scanner); 
a control interface (see Fig. 7 discloses interface components, [0034] interfaces to add or remove items of environment, display component 36 in Fig. 3 and verification component 12 in Fig. 3 are both interfaces, management component 200 in [0093] and Fig. 6 can also be seen as user interface); 
the second scanning device being tethered to the kiosk housing (having a second scanning device is just merely a design choice, see [0054] scanner  or scanning device is contained or placed within storage container 10); 
the second scanning device being electronically connected to the controller (having a second scanning device is just merely a design choice, see [0058] controller component 15 monitors amount of items based on scanner 16);
 the at least one in-usage tag being communicably coupled to the second scanning device (having a second scanning device is just merely a design choice, see [0062, 0139] each item can include a marking component as identifier to allow tracking of quantity of each item housed within storage container, again where marking can be combination of tags);
the control interface being externally mounted to the kiosk housing (see display component 36 in Fig. 3 and verification component 12 in Fig. 3 are both interfaces); 
and the control interface being electronically connected to the controller (see controller component receives information from management component 200 in [0093] and Fig. 6 can also be seen as user interface).
Although Bashkin discloses markings as tags(see [0054] markings can include any combination of tags), it does not explicitly disclose garment tags. Meanwhile, Roth discloses:
a plurality of scannable garment tags (see [0021] and Fig. 1 garment 100 and tags 102A, 102B, 102C or collectively tags 102).
From the teaching of Roth, it would have been obvious to one of ordinary skill at the effective filing date of the invention to modify Bashkin’s invention with Roth’s disclosure of garment tags “… facilitates automatic or semi-automatically inventorying of garments… (see Roth [0020]).”
Re Claims 2, 13: Bashkin discloses comprising: a plurality of casters; the kiosk housing comprises a housing base; the plurality of casters being rotatably mounted to the housing base; and the plurality of casters being distributed across the housing base (see [0125] caster type wheels).
Re Claims 4, 15: Bashkin discloses comprising: the at least one output device comprises a display screen; the display screen being externally mounted to the kiosk housing; and the display screen being electronically connected to the controller (see [0059] discloses a display or notification component 20).
Re Claim 5: Bashkin discloses comprising: each of the plurality of storage containers further comprises a door, a first access opening, and a locking mechanism; the container body comprises a front portion; the first access opening laterally traversing into the front portion; the door being hingedly mounted to the front portion, adjacent to the first access opening; and the door being operatively coupled to the front portion by the locking mechanism, wherein the locking mechanism is used to lock or unlock the door (see [0046] discloses door, [0042] locking mechanism).
Re Claim 8: Bashkin discloses comprising: a second scanning device; the second scanning device being tethered to the kiosk housing; the second scanning device being electronically connected to the controller; and the at least one in-usage tag being communicably coupled to the second scanning device (see [0054] discloses scanners, [0112] discloses a barcode scanner, having a second scanning device is just merely a design choice, see [0051] controller component 15 monitors amount of items based on scanner 16).
Re Claim 9: Bashkin discloses comprising: a control interface; the control interface being externally mounted to the kiosk housing; and the control interface being electronically connected to the controller (see Fig. 7 discloses interface components, [0027] interfaces to add or remove items of environment, display component 36 in Fig. 3 and verification component 12 in Fig. 3 are both interfaces, see controller component receives information from management component 200 in [0085] and Fig. 6 can also be seen as user interface).
Re Claims 10, 17: Bashkin discloses comprising: a third scanning device; a plurality of identification devices; the third scanning device being externally mounted to the kiosk housing; the third scanning device being electronically connected to the controller; and at least one in-usage identification device from the plurality of identification devices being communicably coupled to the third scanning device (see [0054] discloses scanners, [0112] discloses a barcode scanner, having a third scanning device is just merely a design choice, see [0051] controller component 15 monitors amount of items based on scanner 16).
Re Claims 11, 18: Bashkin discloses comprising: a biometric scanning device; the biometric scanning device being externally mounted to the kiosk housing; and the biometric scanning device being electronically connected to the controller (see [0034, 0040, 0041, 0076] discloses biometric data, [0040] talks about retinal scan or facial data). 
Re Claims 3, 14: Bashkin discloses comprising: a paper outlet; the at least one output device comprises a printer; the printer being mounted within the kiosk housing; the paper outlet laterally traversing into the kiosk housing; and the paper outlet being positioned adjacent to the printer (see [0106] discloses computer 710 can also include one or more interface components such as printers).
Re Claims 6-7, 16: Bashkin discloses comprising: each of the plurality of storage containers further comprises a hatch and a second access opening; the container body comprises a rear portion; the second access opening laterally traversing into the rear portion; and the hatch being hingedly mounted to the rear portion, adjacent to the second access opening; each of the plurality of storage containers further comprises a plurality of vents; the container body comprises a front portion; and the plurality of vents traversing into the front portion (see [0037] discloses an opening or hatch). 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hadfield(Marks & Spencer extenders item-level RFID trial) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687